Citation Nr: 1123182	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  05-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2004 and July 2006 rating decisions.  In the June 2004 rating decision, the RO denied service connection for PTSD.  In July 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2005.

In the July 2006 rating decision, the RO, inter alia, denied service connection for peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity, each claimed as secondary to service-connected diabetes mellitus.  In August 2006, the Veteran filed a NOD.  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In March 2010, the Board denied the claims for service connection for PTSD and for peripheral neuropathy of the right and left upper extremities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a Joint Motion for Remand filed by representatives for both parties, partially vacating the Board's decision with respect to the claim for PTSD, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.






FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran has alleged an in-service stressor related to fear of hostile military activity that is consistent with the circumstances of his service, and the record includes competent opinion suggesting that such stressor is, at least in part, sufficient to support a diagnosis of PTSD, and that there exists a link between this stressor and the Veteran's symptoms.
 

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a medical diagnosis of the disorder. Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

Under the legal authority in effect at the time the Veteran filed his claim for service connection for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determined that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement was accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the circumstances under which VA will accept credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.  

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the requirement for evidence corroborating the occurrence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to the claimed stressor.  The amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault.

Regarding the first requirement for service connection for PTSD under 38 C.F.R.    § 3.304(f)-diagnosis of the disability in accordance with the DSM-IV criteria-the Veteran has been diagnosed with service-related PTSD, as reflected, by example, in the report of a June 2005 hospitalization record signed by the Medical Director of the VA Specialized Inpatient Stress Disorders Unit, and in a March 2003 report from the Veteran's VA treating psychiatrist.  Further VA outpatient treatment records reflect continued diagnosis and treatment for PTSD.  Each of these records reflect a diagnosis of PTSD, and the June 2005 VA hospitalization report in particular reflects that the diagnosis was rendered in accordance with the diagnostic criteria for the condition set forth in the DSM-IV, and detailed clinical interview and mental status examination.  Thus, the remaining questions are whether there exists a link between a claimed in- service stressor and the Veteran's symptoms, and whether there is credible evidence that the in-service stressor occurred.

Regarding the second criterion of 38 C.F.R. § 3.304(f), the Board notes that, during psychiatric evaluations and in various statements, including his August 2008 Board hearing testimony, the Veteran reported several essential stressors during his active duty service.  He claims that during his service in Vietnam, he was assigned to the Long Binh Depot, where he was frequently a driver in convoys.  He indicated that his first encounter with the enemy occurred about four months after his arrival in Vietnam, outside of Long Binh, when the truck in front of his was hit by fire and lost control, causing him to subsequently hit the vehicle and turn over into a ditch.  The Veteran reported that incoming fire continued, and that another driver was shot and killed.  During the missions that following, he claimed that his truck was fired upon, but he always made in through the convoy.  The Veteran also reported that he was responsible for picking up dead bodies and packed body bags.  The Veteran reported that he was horrified and intensely afraid during these events.

The Veteran's service personnel records reflect that he spent approximately one year in Vietnam from October 1970 to October 1971.  He is in receipt of the Vietnam Service Medal and Vietnam Campaign Medal.  Performance evaluation reports reflect that during his time in Vietnam, the Veteran was responsible for merchandise stock within the Tan Son Nhut Base Exchange.  The Veteran assisted with the activity manager in obtaining special requested items from the Tan Son Nhut Base Exchange Warehouse, Southern Area Depot, and Colon Exchange facility.  

As such, his claimed stressor associated with enemy attacks while on convoys-clearly related to the Veteran's fear of hostile military activity-appears to be consistent with the places, types, and circumstances of the Veteran's service.  Thus, consistent with recent regulatory amendments, the Board finds that the Veteran's lay assertions may be accepted as sufficient evidence of this stressor's occurrence.

The Board further notes that in this case, competent evidence tends to establish a link, at least in part, between the verified stressor and the Veteran's PTSD.  Generally, a May 2004 statement from the Veteran's VA treating social worker attributes the Veteran's PTSD to service in Vietnam.  In addition, VA outpatient treatment records show a continued diagnosis and treatment for PTSD due to combat experiences in Vietnam.

More specifically, the June 2005 hospitalization report reflects the , the VA physician reported that the Veteran was exposed to various combat-related trauma during his time in Vietnam, including exposure to war-related death, suffering and destruction.  The examiner noted that the Veteran lived under constant fear for death, with several close calls in intense fighting, including when he convoy came under enemy fire.  In addition, the examiner noted that the Veteran wondered how he was able to survive, and that he felt terribly scared thinking of his stressor experiences in Vietnam.  A diagnosis of chronic, severe, Vietnam War-induced PTSD was assigned.  Thus, the examiner attributed the Veteran's PTSD, and symptoms associated therewith, at least in part, to his being subject to enemy fire on convoy-a stressor which the Board deems is verified by the record.  While the record includes no medical opinion that the Veteran has PTSD as a result of his enemy attacks on convoy, alone, such is certainly plausible, given the nature of those experiences.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to particularly include the noted lay and medical evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f),  are met.


ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


